Gbay, J.
Upon the question of time, the defendant has no ground of exception. As the act of keeping or owning an un licensed dog is one which may extend over many successive days, it may be so alleged. And the proof was confined within the time covered by the allegation.
But we are of opinion that the other point made in the argument for the defendant must be sustained, and that the ruling excepted to, as reported in the bill of exceptions, was inaccurate *406In stating that evidence that the defendant was the owner of the dog, though not the keeper, would warrant a conviction. The St. of 1867, c. 130, in §§ 1, 2, indeed provides that every “ owner or keeper of a dog ” shall cause it to be registered, numbered, described and licensed. But § 5, on which this complaint is founded, imposes the penalty sued for only on “ any person keeping a dog contrary to the provisions of this act.” The effect of the provisions of the statute, taken together, is that the duty of causing the dog to be registered or licensed may be performed by either the owner or the keeper; but if this is not done by either, the penalty falls upon the keeper only. The insertion of both words “ owner ” and “ keeper ” elsewhere throughout the statute adds significance to the omission of the one in the fifth section. Jones v. Commonwealth, 15 Gray, 193. In Commonwealth v. Brimblecom, 4 Allen, 584, the defendant admitted that lie was both owner and keeper, and no question arose or was considered as to the difference between the liability of the two.

Exceptions sustained.